—In an action to recover damages for tortious interference with contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Smith, J.), dated July 14,1994, which granted the defendant’s motion for summary judgment dismissing the complaint and denied its cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff contends that the defendant tortiously interfered with subcontracts which the plaintiff entered into with two of the defendant’s general contractors. Since it is clear that the defendant had the authority to withdraw its approval of the plaintiff as a subcontractor based on changed circumstances, i.e., the arrest of the plaintiff’s president for bid-rigging, the action to recover damages for tortious interference with the subcontracts was properly dismissed (see, 21 NYCRR 9600.4; see, Feeley v Midas Props., 154 AD2d 505, 506; Inn Chu Trading Co. v Sara Lee Corp., 810 F Supp 501, 505). The defendant was created by the New York State Legislature in large part to address corruption in the construction industry. The defendant’s action in withdrawing its approval of the plaintiff was proper and supported by its guidelines (see, 21 NYCRR part 9600 et seq.). O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.